Title: Mary Palmer to John Adams, 4 August 1776
From: Palmer, Mary
To: Adams, John


     
      Sir
      Germantown August. 4th. 1776
     
     I had the honour of your Letter of the 5th July above a fortnight ago, and should much sooner have acknowledged the favor had not an absolute want of Paper prevented, having none but blank Commissions in the House which we used for little Billets, but wou’d not do to send to the Congress. You do me great honor in receiving my Account of the Evacuation of the Harbour so well. I am sensible it was very imperfect, but it was the best I cou’d do at the time from my informations. One thing I think I greatly err’d in, which was that the Ships did not return the Fire upon Long Island, which I am since inform’d they did by those who were Eye Witnesses. I shou’d not have mention’d it now, but that I am loth that any misinformation of mine shou’d lead to a false Account of a Fact which ought to be represented as it really was, and transmitted to future Ages. Your Compliments are sufficient to make one vain, but still I make Allowances for the Privilege the Gentlemen assume of “flattering the other sex a little.” And perhaps it may be tho’t necessary sometimes in order to ease us of that Bashful Diffidence so natural to most of us—A Plea for Flattery which I think the Gentlemen much oblig’d to me for. You really make me proud by desiring my future Correspondance, and I will not in hopes of being again ask’d, wholly decline the favour. All I shall say is this, that whenever there is any event of a Public Nature happens of which I can give you a proper Account to the best of my Abilities, it will give me pleasure to do it; but at present there seems little Likelihood of any such in these parts but what will be better told by your good Lady, to whom I shall chearfully resign the Pen on her Recovery from the Small Pox. There is nothing gives Papa much more Concern than his not being able to get time to write to You and Mr. Paine, oftener than he does; It is impossible for one Man to do more than he does, his time is wholly bestow’d on the Publick, both by Day and Night; It is but 3 Days in 2 Years that he has been at Home on his private Affairs, and even part of those 3 Days have been employ’d either in writing Expresses or Planning Forts. Few Gentlemen cou’d say the same. He is now the chief Commander at Hull in the Room of Genll. Lincoln who is innoculated, and very busy every Hour he can steal from Business or Sleep in Planning Fortifications and Salt Works. I am sorry the former are still wanted in our Harbour but every Body is not so Active as Papa, if they were they wou’d not be to be Plannd now. I most sincerely thank you for your Present of the Declaration of independancy; nothing cou’d have given me more pleasure. It was universally reciev’d with Joy by the friends of their Country. I dont know what the Tories think but I believe they say nothing. As this is a very important so I hope it may be a very happy Revolution and that the latest Posterity may have Reason to look back to the Year 1776, as the happy Era of their Liberties being secur’d by the Wisdom of the Congress. How pleasing is the reflexion of every true Patriot to be assur’d of having done his duty to his God and Country and of having his Memory rever’d by his Descendants and Countrymen to the End of Time.
     
     The first of this Month was kept as a Day of Fasting and Prayer by this Colony. I hope that our repeated Petitions to the Throne of Grace will be Accepted, and that our unnatural Enemies may be turned from us.
     I can say little of your family, only that we hear they are Comfortable. Ours is pretty well, except Miss Paine who has an ill turn, occasion’d by overdoing herself at Work Yesterday. I hope it won’t last long but at present she is very ill.—As I don’t know but my Letter may find the Way to Staten Island You will excuse my not putting my Name to it any further than that of Your humble Servt.,
     
      Myra
     
    